Citation Nr: 0926288	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1970, with service in the Republic of Vietnam.  The Veteran's 
decorations include the Bronze Star Medal and the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case was previously before the Board in July 2005 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that the RO deferred action on a total 
disability rating based on individual unemployability in a 
rating decision of April 2005.  It does not appear that the 
issue has been adjudicated to date and, therefore, the issue 
is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran is on a restricted diet, is prescribed insulin, 
and takes oral medication for control of his diabetes 
mellitus type II disability, but his activities are not 
regulated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his service-connected diabetes 
mellitus is more severe than currently evaluated.  
Specifically, the Veteran contends that his activities are 
restricted by his diabetes mellitus.

The Veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Throughout the period on appeal the Veteran's treatment 
records reveal that the Veteran has been prescribed an oral 
hypoglycemic agent, insulin, and a restricted diet.  The 
Veteran has been variously prescribed metformin and Avandia 
as the oral hypoglycemic.  The Veteran's treatment records do 
not reveal any physician prescribed restriction of activity.  
On the contrary, the Veteran's treatment records reveal that 
the Veteran was prescribed exercise to help control his 
weight and diabetes.

Lay statements submitted during the period on appeal indicate 
that the Veteran's activities have been restricted by his 
diabetes mellitus or the side effects of the medications he 
is prescribed for his diabetes mellitus.  These reported 
restrictions included early retirement from the Georgia 
Pacific box plant where he worked in quality control for 33 
to 34 years, ending part-time work as a tree surgeon, and 
reduced hunting.

During a January 2002 VA examination for service connection 
for his feet and the right lower extremity as a result of 
shrapnel injuries in service, the Veteran reported that he 
had been provided with shoe inserts, which helped him 
tremendously, and diabetic shoes.  Prior to that, he had worn 
steel-toe shoes at his job.  He did not require a cane or 
crutches, had not had surgery nor a recurrent foot injury.  
The Veteran reported that he had to walk quite a bit as a 
quality control man and that the uneven terrain bothered him. 
He reported difficulty hunting because his boots were not 
comfortable and limited this activity to once or twice a 
year.    

In January 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) diabetes mellitus examination.  The Veteran 
denied visual problems, vascular complications, diabetic 
ulcers and amputations.  He also denied cardiac symptoms and 
was able to walk three miles per day, four times per week.  
There were no symptoms of angina, dyspnea on exertion, 
dizziness or syncope.  He did complain of impotence as a 
result of diabetes.  He reported that he "was having some 
difficulties with his job" which "informs him that if he 
missed 8 absences during the year he would be terminated."  
He stated that he had difficulty relaying to his supervisors 
that his hypertension and diabetes mellitus were chronic 
illnesses requiring him to go to medical appointments.  
Cardiovascular examination revealed a regular rate and 
rhythm, with no murmur, gallop or rub.  He had decreased 
sensation on the plantar surfaces of the feet, the first four 
metatarsal heads and the distal toes.  Sensation was intact 
in the upper extremities although he did report that he did 
not feel pinprick with a 5.07 monofilament as strongly or 
sharply as he did in his face.  After examination, the 
Veteran was diagnosed with type 2 diabetes mellitus requiring 
diet restriction, insulin, and oral agents for control.  The 
examiner noted that the Veteran did not have any restriction 
of his activities.  Diabetic peripheral neuropathy in the 
lower extremities was diagnosed.  The Veteran reported 
difficulty with weight bearing for more than four hours, 
despite diabetic shoes, but was accustomed to working 12-hour 
shifts.  Diabetic neuropathy of the upper extremities was 
also diagnosed and the Veteran reported that he dropped 
several items at work after four hours of repetitive work at 
his job, one of which cost $3,800, due to the condition.  The 
examiner opined that the peripheral neuropathy and erectile 
dysfunction were secondary to the service-connected diabetes 
mellitus.    

By way of a July 2004 rating decision, the RO granted service 
connection for peripheral neuropathy of the upper and lower 
extremities.  A 20 percent disability rating was assigned for 
each upper extremity, while a 10 percent disability rating 
was assigned for each lower extremity.  The RO also granted 
service connection and a noncompensable rating for erectile 
dysfunction along with special monthly compensation for the 
loss of use of a creative organ.  

In the May 2005 substantive appeal, the Veteran reported that 
his activities were regulated as he was unable to pursue 
employment as a tree surgeon and landscaper because scrapes 
and scratches did not heal properly.  He also stated that he 
took early retirement from his primary employment effective 
February 18, 2005, because he had to work 10 hour shifts and 
after three to four hours his feet would tingle as if they 
were asleep.  

In December 2007 the RO wrote to the Veteran and informed him 
that he should provide completed authorization forms, 
including the complete name and address of each doctor or 
medical facility and the approximate dates of treatment so 
records could be requested, including those of Dr. E and any 
other medical records that had not yet been submitted to VA.  
The Veteran provided only a blank authorization form and 
accordingly VA could not attempt to obtain additional medical 
records in support of the claim.  

In April 2009 the Veteran was afforded a VA C&P diabetes 
mellitus examination.  The Veteran reported that he retired 
from his quality control position in 2004 because he was 
eligible based on age and duration of employment.  He also 
had a part-time job from 1995 to 2002 as a tree surgeon.  The 
Veteran had not had any episodes of diabetic ketoacidosis or 
hypoglycemic reactions requiring him to call 911 or go to an 
Emergency Room.  He did have an episode of syncope in January 
2005 that was due to coughing.  The Veteran admitted that his 
diabetes did not restrict his activities and reported that he 
was encouraged to exercise and walked two to six miles for 
four days out of the week.  After examination the Veteran was 
diagnosed with type 2 diabetes mellitus requiring diet 
restriction, insulin, and oral agents for control.  The 
Veteran reportedly visited his diabetic health care provider 
every four months.  The examiner indicated that the medical 
records did not show evidence of diabetic retinopathy or 
vascular complications.  The Veteran denied cerebrovascular 
accident and transient ischemic attack symptoms.  He also 
denied any cardiac symptoms or complications.  The examiner 
noted that the Veteran did not have any new complications of 
his diabetes.  He did not have carotid artery disease, 
cerebrovascular accident, diabetic retinopathy, bowel or 
bladder impairment, gastroparesis, diabetic ulceration or 
amputation, peripheral arterial disease and no skin 
conditions related to diabetes.  

In light of the evidence the Board finds that entitlement to 
an evaluation in excess of 20 percent disabling for diabetes 
mellitus is not warranted.  During the entire period on 
appeal, the Veteran has been prescribed a restricted diet, 
insulin, and various oral agents to control his diabetes 
mellitus.  There is no evidence in the Veteran's treatment 
records that a physician has ever required the Veteran to 
restrict his activities to control his diabetes mellitus.  
The Board acknowledges that the Veteran and lay witnesses 
indicate that the Veteran has restricted his activities due 
to the symptoms of his diabetes mellitus and side effects of 
the medication.  However, the Board notes that medical 
evidence is required to demonstrate that the Veteran's 
diabetes mellitus requires regulated activities.  Comacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).   A review of the 
record indicates that any restriction of activities is self 
imposed.  The Veteran's treatment records do not reveal any 
episodes of hypoglycemia or ketoacidosis or in-patient 
hospital treatment therefore.  As such, entitlement to an 
evaluation in excess of 20 percent disabling for diabetes 
mellitus must be denied.  The Board has considered whether 
staged evaluations pursuant to Hart, supra, are warranted but 
finds that they are not as the requirements for a higher 
evaluation have not been met at any point in time that is 
covered by this appeal.  

The Board acknowledges that the Veteran's diabetes manifests 
the compensable complications of peripheral neuropathy of the 
right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and erectile dysfunction.  However, the Veteran is in receipt 
of separate compensable evaluations for these conditions and 
has not challenged the evaluations assigned.  Accordingly, 
the separately evaluated compensable complications of 
diabetes are not before the Board at this time.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Veteran's symptoms fit within the 
rating schedule criteria for diabetes and the complications 
of diabetes are separately rated under the appropriate rating 
schedule criteria for those disabilities.  The Veteran has 
reported that he had difficulty walking for more than three 
or four hours of his ten hour shift before he began having 
trouble with his feet and that his employer had difficulty 
understanding that he needed to attend medical appointments 
for the disability.  He also reported that he could no longer 
work in his side line business as a tree surgeon because of 
the disability.  Although there was interference with 
employment, the rating schedule recognizes through the rating 
criteria and the commensurate disability ratings that there 
will be industrial impairment as a result of service-
connected disabilities.  In this case, the Veteran has a 
number of ratings assigned to his disability and the 
complications thereof.  Moreover, the Board observes that 
there is no showing the disability has required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Thun v. Peake, 22 Vet. App 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in a December 2007 letter which was 
followed by a readjudication of the claim in a May 2009 
supplemental statement of the case.

However, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the Veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the Veteran.  Additionally, the 
Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The Veteran was notified in an October 2003 VCAA letter that 
he could submit evidence showing his service-connected 
diabetes mellitus had increased in severity.  The Veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings.  The Veteran was 
told to inform the RO of dates of treatment at VA facilities 
so those records could be obtained.  Additionally, the Board 
points out that the Veteran received this notice prior to the 
initial AOJ decision in this matter.

The Board notes that the VCAA letter failed to notify the 
Veteran of the general criteria applicable to increased 
ratings for the Veteran's diabetes mellitus and, therefore, 
the letter did not satisfy the requirements of Vazquez. 

In this case, the Board finds that there is no prejudice to 
the appellant as a reasonable person would be expected to 
understand from the notices provided, to include the notice 
letters, the rating decision and the statement of the case, 
what information or evidence was required for an increased 
rating to be granted.  The letters informed him of the types 
of evidence that could be submitted and the decision and 
statement of the case together provided him with notice of 
the criteria applicable to his claim and the reasons his 
claim was denied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted a private treatment 
record from Dr. R.E., dated in August 2003.  In a letter 
dated in December 2007, the Veteran was asked to either 
submit the records of his treatment by Dr. R.E. or to sign 
and return an authorization form regarding the records so 
that VA may obtain them on his behalf.  The Veteran did not 
respond with a properly completed authorization form.  As 
such, the Board finds that VA has complied with its duty to 
assist the Veteran in obtaining these records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ('The duty to assist 
is not always a one-way street.').  The appellant was 
afforded VA medical examinations in January 2004 and April 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


